 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDKey Research&Development Co.andUnited Glass& CeramicsWorkersofNorthAmerica,AFL-CIO-CLC Petitioner..Case 4-RC-8082May 22, 1969DECISION ON REVIEWBY CHAIRMAN MCCULI.OCH ANDMEMBERSBROWNAND ZAGORIAOn February 4, 1969, theRegionalDirector forRegion4 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate a unit of all production andmaintenance employees at the Employer's Penndel,Pennsylvaniaplant,rejectingtheEmployer'scontention,inter alia,that the petition should bedismissed because the Penndel plant was in theprocess of being relocated in Pennington, NewJersey. Thereafter, the Employer filed a request forreviewwhich the Regional Director treated as aMotionforReconsiderationandissuedaSupplementalDecision and Order Reopening theRecord. On March 13, 1969, the Regional DirectorissuedanAmended Decision and Direction ofElection,findingthatasaconsiderable timeremained before the Penndel plant would be shutdown and a substantial number of Penndel.employees had shown a commitment to transfer toPennington,an immediate election should be heldamong employees at both plants. Thereafter, theEmployer filed a request for review of the RegionalDirector's Amended Decision on the grounds that hedeparted from established Board precedent andmade factual findings which were clearly erroneous.The Petitioner filed opposition thereto.On April 7, 1969, the National Labor RelationsBoard by telegraphic Order granted the request forreview and stayed the election pending decision onreview. Thereafter, the parties filed briefs on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record in thiscasewithrespect to the issues under review,including the briefs of the parties, and makes thefollowing findings:At the time the petition was filed the Employerwas engaged in the manufacture of cosmetics andtoiletries at Penndel, Pennsylvania. At the time ofthe first hearing, the Employer asserted that itplanned to move these operations from Penndel,Pennsylvania to Pennington, New Jersey, about 24miles from Penndel. At the time of the reopenedhearingonFebruary26,1969,theEmployerindicated that it planned to operate the two plantssimultaneously until May 15 when the Penndel plantwould be closed; that in the first week in March,therewould be 32 to 40 employees in Penningtonand 30 to 35 in Penndel; that by April I, therewould be 50 to 60 employees in Pennington andabout 20 in Penndel. In its brief on review, theEmployer states that as of April 14, there were 82employees at Pennington, of whom 46 were newhires and 36 were transferees from Penndel; that itexpected to have 6 new hires on April 15; and that itwas questionablethatany additional employeeswould be transferring from Penndel.The Employer's contention that no election shouldbe held until after completion of the transfer ofoperations to Pennington is rejected. On the basis ofthe foregoing and the entire record in this case, wefind that the existing complement of employees atPennington is a representative and substantial one.In the circumstances, we find that the appropriateunitherein is all production and maintenanceemployeesatPenningtonaloneand that animmediate election therein should be held.Accordingly,we shall remand the case to theRegional Director in order that he may conduct animmediateelectionpursuant to hisAmendedDecision and Direction of Election, as modifiedherein,except that the eligibility payroll periodtherefor shall be that immediately preceding thedate below.',in order to assure that all eligible votersmay have the opportunity tobe informed of the issues in the exercise of theirstatutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc.,156 NLRB 1236,N.L.R.B. v.Wyman-GordonCompany,394 U.S. 759. Accordingly, it is hereby directed thata correctedelectioneligibility list,containing the names and addresses of all the eligible voters,must be filedby the Employerwith the RegionalDirector forRegion 4within 7 days of the date of this Decision on Review.The RegionalDirector shall make the list available to all parties to the election. Noextension of timeto file thislist shall be granted by the RegionalDirectorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.176 NLRB No. 12